DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 09/20/2022. Claims 1-20 are pending of which claims 1, 8 and 15 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzot US 2010/00211499, and further in view of Nam US 2018/0165662 Jha US 2020/0287897 and Jha US 2020/0287897.
Regarding claims 1, 8 and 15 , Zanzot teaches a system , computer program comprising a non-transitory CRM implementing a processor executed method, and a method for generation and analysis of real-time resource requests via a resource platform, the system comprising: at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to(see fig.2, ¶48)
[“FIG. 2 provides a more detailed depiction of the apparatus 100, according to further embodiments of the present invention. In addition to providing greater detail, FIG. 2 highlights various optional embodiments. The apparatus 100 may include any type and/or combination of one or more computing devices, such as a personal computer, a laptop/portable computer, a wireless or handheld computing device, a server or the like. The computer platform 110 is operable to receive and execute modules, routines and applications, such as payment module 140 and the like. Computer platform 110 includes memory 130, which may comprise volatile and nonvolatile memory such as read-only and/or random-access memory (RAM and ROM), EPROM, EEPROM, flash cards, or any memory common to computer platforms. Further, memory 130 may include one or more flash memory cells, or may be any secondary or tertiary storage device, such as magnetic media, optical media, tape, or soft or hard disk.”, ¶48]

  receive resource request data associated with a resource request at the resource platform
[“The method includes receiving a financial payment transaction from a payor, determining payment routing for the transaction from amongst more than one alternative payment type based on one or more routing rules and providing for financial payment to a payee via the determined payment type.”, ¶9]
 extract resource transfer metadata from the resource request data(determination of routing based on attributes implies extraction of such attributes, ¶60,61) 
["Payment module 140 additionally includes payment routing determination logic 170 that is executable by the processor 120 and is operable to determine payment routing (i.e., a payment type 180, otherwise referred to herein as a payment route) for a payment transaction from amongst more than one alternative payment types based on application of one or more of the routing rules. In instances in which more than one routing rule is applied to determine the remittance settlement type 180, the payment routing determination logic 170 may be operable to determine priority of the routing rules and/or make the appropriate routing determination that insures that the payor/payee and/or financial institution handling the payment process needs are met.", ¶60]

["The payment routing determination logic 170 is operable to apply one or more payment attributes/payment criteria 250 to the one or more routing rules 160 to determine the payment route/type 180. The payment attributes may be payor-defined/payee-defined payment attributes 260 and/or financial institution/bank-defined payment attributes 270. The payor-defined/payee-defined payment attributes 260 may include, but are not limited to, price 262, time 264, risk/quality 266, remittance requirements, 267, destination 268 or any other appropriate attribute 269 that may be applied to a routing rule. The financial institution/bank-defined payment attributes 270 may include, but are not limited to, cost 272, time 274, risk/quality 276, remittance requirements 277, destination 278 or any other appropriate attribute 279 that may be applied to a routing rule.", ¶61]
convert the resource request data and resource transfer metadata to an internal resource message format and store converted data on the resource platform(transaction first converted to standard format, then eventually to format of payment/route settlement type, ¶51)
[" The memory 130 of apparatus 130 may optionally include payment transformation module 210 that is in communication with processor 120 and is operable to normalize the payment requests and subsequently transform the processed payment requests to the format of the determined payment route/type. Normalization of payment types allows for the payment module 140 to process all types of payment requests in a payment warehouse-type environment using similar processing and techniques. Thus, payment transformation module 210 includes normalization logic 230 executable by processor 120 and operable to transform/normalize all inbound payment requests to a normalized format, for example an International Organization for Standardization (ISO) 20022 Universal Financial Industry Message Scheme or the like. Payment transformation module 210 additionally includes payment formatting logic 240 executable by processor 120 and operable to transform the post-payment processing, normalized format to the format of the determined payment route/settlement type.", ¶51]

access a user configuration for the user to determine authorization routing information comprising a digital channel(payment routing determination logic identifies channel to send transaction based on transaction attributes, ¶64-66).
[“Fig.3 provides a flow diagram of a composite method 400 for payment processing including rules-based determination of payment routing, in accordance with an embodiment of the present invention. At Event 410, a payment request is inputted via a designated input channel. FIG. 4 provides a block diagram of various examples of payment input channels 500. It should be noted that the payment input channels 500 shown in FIG. 4 are by of example only and are not intended to be limiting. The payment input channels 500 may include customer payment input channels 510 and business/front end payment input channels 530. The customer payment input channels 510 provide for customer-to-business payment inputs and/or customer-to-consumer (i. e., consumer-to-consumer) payment inputs. The business/front end payment input channels 530 provide for business-to-business payment inputs and/or business-to-consumer payment inputs.”, ¶64]
[“The customer payment input channels are user interface's and may include, but are not limited to, Open Financial Exchange(OFX)/Mobile payment input channel 512, generally operable on handheld devices and the like; web-based payment input channel 514, such as the Internet or a corporate website that is generally operable to receive Automated Clearing House (ACH) requests, wire payment requests, bill payment and the like; telephone/Interactive Voice Response (IVR) payment input channel 516; banking center payment input channel (in person) 518; and Automated Teller Machine (ATM) payment input channel 520.”, ¶65]
[“The business/front end input channels 530 include, but are not limited to, point-of-sale payment input channel 532, such as credit/debit card swipe or the like; image exchange payment input channel 534; remote deposit payment input channel 536; bulk file messaging payment input channel 538; and straight back office integration input channel 540, in which a business application directly calls/accesses a financial institution payment engine to originate a transaction.”, ¶66]

perform a second conversion of resource request data to a format for transmission over the digital channel(transaction first converted to standard format, then eventually to format of payment/route settlement type, ¶51)
[" The memory 130 of apparatus 130 may optionally include payment transformation module 210 that is in communication with processor 120 and is operable to normalize the payment requests and subsequently transform the processed payment requests to the format of the determined payment route/type. Normalization of payment types allows for the payment module 140 to process all types of payment requests in a payment warehouse-type environment using similar processing and techniques. Thus, payment transformation module 210 includes normalization logic 230 executable by processor 120 and operable to transform/normalize all inbound payment requests to a normalized format, for example an International Organization for Standardization (ISO) 20022 Universal Financial Industry Message Scheme or the like. Payment transformation module 210 additionally includes payment formatting logic 240 executable by processor 120 and operable to transform the post-payment processing, normalized format to the format of the determined payment route/settlement type.", ¶51]

 transmit the resource request data to a user device of the user via the digital channel; 
[" If the payment transaction input request has been previously normalized to a standard format, at optional Event 1140, the payment transaction is re-formatted or otherwise transformed to a format associated with the determined payment route. At Event 1150, the financial payment is provided to the payee via the determined payment route.", ¶95]


perform confirmation, settlement, and reconciliation of the executed resource transfer; 
[" Memory 130 of apparatus 100 includes a payment module 140, otherwise referred to herein as a payment hub module, that is operable to receive payment requests, process the requests accordingly and clear the requests for remittance and settlement. It should be noted that while FIG. 1 depicts a single module, in accordance with present embodiments, payment module 140 may comprise multiple modules and the multiple modules may be included within various different apparatus. Thus, the routines, applications, databases and logic described in relation payment module 140 may be included within multiple distinct modules.", ¶45]
[“ The payment module 140 is operable to receive payment instructions, validate the payment and determine routing for the payment. In accordance with present embodiments of the invention, the payment module 140 is operable to determine payment routing on a per payment-basis, such that the manner in which payment is remitted and settled may be determined based on characteristics related to the payment and/or payor, and/or payee and/or the financial institution handling the payment. In this regard, payment optimization is realized by the payor, the payee and/or the financial institution in terms of cost of payment processing, timeliness of payment processing and the quality/risk of the payment process.”, ¶52]
[" The specific payment processes 700 may also include verification processing 730 operable to verify the payment and associated account attributes to insure positive clearing of the payment. Additionally, specific payment processing 700 may include bulk payment processing 740 that aggregates and optimizes communications to external systems for large payment files having multiple individual payment items with multiple payment items having the same posting accounts. Also, specific payment processing may 700 include payment warehouse processing 750 that is operable to store future dated payments, payment history, recurring payment models and the like.", ¶75]
and transmit notification of completion of the execution of the resource transfer to the user or one or more entities.
["Payment processing may include, at Event 442, receiving the payment instructions, such as payment attributes/criteria, invoicing/statements, alerts, notifications and the like, which are used to make payment processing decisions. At Event 446, specific payment processing occurs based on the payment type being made. FIG. 6 is a block diagram detailing various exemplary specific payment processes 700 that may be implemented at the payment hub, in accordance with embodiments of the present invention. It should be noted that the specific payment processes 700 highlighted in FIG. 6 are by way of example only and are not intended to be limiting. In addition, the ordering of the payment processing may be determined at the payment hub, in some embodiments on a per-payment basis, to increase the overall efficiency and effectiveness of the payment processing model.", ¶73]

Zanzot does not teach determine that a resource recipient of the resource request is not an account located at or managed by the entity that manages the resource platform; in response to determining that a resource recipient of the resource request is not an account located at or managed by the entity that manages the resource platform, determine a user for which the resource platform will route a detailed display of resource request information, wherein user is responsible for authentication of the resource request data. Nam in the same field of endeavor teaches system for processing financial transactions. Nam teaches determine that a resource recipient of the resource request is not an account located at or managed by the entity that manages the resource platform(determine recipient pre-registered to be authenticated by an outside entity, ¶88) 
["At this time, the authentication processing may be a step of determining whether the recipient is a recipient pre-registered in the sub-authentication processing server 8, and may be authentication processing performed by an external institution, in which the sub-authenticator information is transmitted to an e-government server, a national police agency server, or a national health insurance service server to perform the authentication processing.", ¶88]
 in response to determining that a resource recipient of the resource request is not an account located at or managed by the entity that manages the resource platform(determine recipient pre-registered to be authenticated by an outside entity, ¶88), 
"At this time, the authentication processing may be a step of determining whether the recipient is a recipient pre-registered in the sub-authentication processing server 8, and may be authentication processing performed by an external institution, in which the sub-authenticator information is transmitted to an e-government server, a national police agency server, or a national health insurance service server to perform the authentication processing.", ¶88]

determine a user for which the resource platform will route a detailed display of resource request information, wherein user is responsible for authentication of the resource request data(entity responsible for perform  sub-authentication is identified and screen such as show in fig.3. fig.5 are shown for the entity to approve the transaction, ¶90).
["FIG. 4A is a diagram illustrating a state of processing a plurality of sub-authentications through the customized financial processing system using sub-authentication according to the first embodiment of the present invention, and FIG. 5 is a diagram illustrating an additionally designated sub-authentication screen in a remittance step through the customized financial processing system using sub-authentication according to the first embodiment of the present invention.”, ¶90]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Zanzot with the methods and interfaces for approving of financial transaction by an external entity. The reason for this modification would be to validate a recipient and guard against fraudulent recipients.
	Zanzot teaches transaction attributes include financial entity information but does not teach access a user configuration for the user to determine authorization routing information comprising a digital channel. Jha in the analogous area of financial transaction processing/routing teaches system and method for processing financial transactions., receive user authentication for execution of the resource request; execute a resource transfer in response to receiving user authentication for execution of the resource request; 
 Jha teaches based on the resource request data, identify a user responsible for authentication of the resource request data; 
["An “authorizing entity” is an entity which can authorize or approve interactions. An authorizing entity may typically refer to a business entity (e.g., an issuer, or bank) that maintains an account for a user and is capable of authorizing interactions such as payment transactions, for example the purchase of goods or services.", ¶34]

receive user authentication for execution of the resource request; execute a resource transfer in response to receiving user authentication for execution of the resource request; 
[" An “authorization request message” may be an electronic message that requests authorization for a transaction. In some embodiments, it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction. An authorization request message, according to some embodiments, may comply with International Organization for Standardization (ISO) 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account. The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to “identification information” including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), a PAN (primary account number or “account number”), a payment token, a user name, an expiration date, etc. An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, information identifying items being purchased, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.", ¶35]

[“The switching computer 112 may transmit the authorization request message, in the second format, to the interaction entity. The interaction entity may process the received message and prepare an authorization response message specifying whether the transaction is approved or declined (i.e., whether access to the resource should be granted or refused). The authorization response message may be in the second format (e.g., the native format of the interaction entity)”, ¶112]


It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Zanzot/Nam with identification and authorization of a transaction at by an authorizing user of a financial entity. The reason for this modification would be to provide secure transactions that requires an approving entity such that fraudulent transactions may be denied.
	
Regarding claims 2 and 9, Zanzot teaches wherein the internal resource message format is an industry standard ISO 20022 format.
[“ At optional Event 1120, the financial transaction request may be transformed to a normalized or standard format, such as International Organization for Standardization (ISO) 20022 Universal Financial Industry Message Scheme or the like. According to present embodiments financial transaction requests initiated from any known or future known input channel may be normalized/standardized to allow for further generic processing of the payment transaction request. In this regard, standardized formatting of the financial payment transaction request provides for payment processing absent the conventional silo-type processing that mandates that the payment input channel be the same as the payment remittance channel.", ¶88]

Regarding claims 3 ,10 and 16, Zanzot wherein the digital channel further comprises a communication channel such as a web portal, mobile application, email message, or a text message.
["The customer payment input channels are user interface's and may include, but are not limited to, Open Financial Exchange(OFX)/Mobile payment input channel 512, generally operable on handheld devices and the like; web-based payment input channel 514, such as the Internet or a corporate website that is generally operable to receive Automated Clearing House (ACH) requests, wire payment requests, bill payment and the like; telephone/Interactive Voice Response (IVR) payment input channel 516; banking center payment input channel (in person) 518; and Automated Teller Machine (ATM) payment input channel 520.", ¶65]

Regarding claims 4, 11 and 17, Zanzot wherein resource transfer metadata comprises one or multiple of a resource transfer type, a resource transfer purpose, an entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information.
["The payment routing determination logic 170 is operable to apply one or more payment attributes/payment criteria 250 to the one or more routing rules 160 to determine the payment route/type 180. The payment attributes may be payor-defined/payee-defined payment attributes 260 and/or financial institution/bank-defined payment attributes 270. The payor-defined/payee-defined payment attributes 260 may include, but are not limited to, price 262, time 264, risk/quality 266, remittance requirements, 267, destination 268 or any other appropriate attribute 269 that may be applied to a routing rule. The financial institution/bank-defined payment attributes 270 may include, but are not limited to, cost 272, time 274, risk/quality 276, remittance requirements 277, destination 278 or any other appropriate attribute 279 that may be applied to a routing rule.", ¶61]

Claims 5,12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Zanzot/Nam/Jha as applied to claims 1 8 and 15 above, and further in view of Kim US 2012/0157062.
Regarding claim 5, 12, 18, Zanzot/Nam/Jha do not teach wherein reconciliation further comprises analyzing multiple executed resource transfers to identify trends in resource transfer metadata such as geolocation, or category of services and goods. Kim in the same field of endeavor teaches a system for mobile payment. Kim teaches wherein reconciliation further comprises analyzing multiple executed resource transfers to identify trends in resource transfer metadata such as geolocation, or category of services and goods.
[" For example, from the transaction history (127) the interchange (101) may identify a pattern of prior payment requests made via the phone number (123) and match subsequent requests with the identified pattern. When a subsequent request matches the pattern, the interchange (101) may skip the communication with the mobile phone (117) at the phone number (123), which communication is otherwise performed after the payment request and before the payment operation for payment confirmation and/or approval. Skipping such a communication between the payment request and the payment operation can reduce the time period for payment processing and improve user experience.", ¶67]
["Examples of transaction patterns may include the use of individual user terminals (111), the typical time period of payment requests, range of payment amounts, and/or certain characteristics of payees, such as a collection of frequently used payees, payees who provide certain types of products or services, the geographical region of payees, etc.", ¶68]
["In one embodiment, when the subsequent payment request is received within a predetermined time limit of a previous confirmed payment request from the same user terminal (111), the interchange (101) may approve the payment request without communicating with the mobile phone (117) at the phone number (123) for approval or confirmation.", ¶69]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Zanzot /Jha with tracking patterns of past transaction. The reason for this modification would be to determine of characteristic of transaction such as geographical location/region is typical to determine/prevent fraudulent transactions.
	
Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzot/Nam/Jha as applied to claims 1, 8 and 15  above, and further in view of Sharp US 2016/0012465.
Regarding claims 6, 13, 19., Zanzot/Nam/Jha do not teach wherein performing settlement further comprises confirming that an amount of resources transferred balance between an originating and a destination account. Sharp in the same field of endeavor teaches a system for facilitating exchanges such s financial exchanges between parties. Sharp teaches wherein performing settlement further comprises confirming that an amount of resources transferred balance between an originating and a destination account.
[" In some embodiments, a user may log into a system kiosk 3 with the aid of a mobile device 96. For example, a user may, via the user interface 106, be presented with an option to send login information to the user's mobile device 96. In other words, if the user wishes to log into the system kiosk 3 using their cell phone number rather than by their email address, system account number, etc., the user may select a “Send PIN by SMS” icon (not shown), and type their phone number into a phone number prompt field using, for instance a touchpad associated with display means 109. In such an instance, the user may then press a “send” icon which may cause a one-time use password to be sent to the user's mobile device 96. The user may then speak aloud the one-time use SMS password received by their mobile device 96, or physically type the SMS password into a designated field provided by the system kiosk 3. In some embodiments, an MMS password may be sent to the user, which may include image data as shown in FIGS. 69-74, or even audio data as shown in FIG. 72. Image capture means 116, scanner means 102, and/or audio input means 103 may read the information sent to the user's mobile device 96 to confirm/verify the user's identity and authenticate access to a user profile 130. Such security measures may be used between various components of the system, including at various points of sale with participating vendors/entities 65. Routines of system components 3, 127, 147 may include receiving funds or credits in the form of payment data 10, and then counting or otherwise determining a value of the funds or credits received. The value of the funds or credits received may be in terms of a native unit (e.g., US dollars), or they may be converted by a system component (e.g., kiosk CPU 97, system website 127, or mobile device processor supporting a system mobile application 147) into system-based credit units. Routines may comprise determining a total value of funds or credits received. Routines may include counting funds or credits received to determine the total value of funds or credits received. Routines may include displaying one or more redemption or transaction options. For example, routines may include prompts to a system user 91, 92 requesting the selection of one or more types 72 of redemption options (e.g., a withdrawal, a deposit, a purchase, a conversion, a transfer, etc). Routines may include one or more checks to determine if a user has provided any inputs 4 which relate to selected redemption options (e.g., purchase data 9 or redemption data 64). In some embodiments, routines may include sorting various redemption and/or transaction options according to user preferences 63. In some embodiments, routines may include identifying favorite redemption options. In some embodiments, routines may involve receiving one or more additional inputs 4 with respect to various available redemption options. In some embodiments, the one or more additional user inputs 4 may change a visual display and/or arrangement of the redemption options. In some embodiments, if a routine receives one or more additional user inputs 4, the routine may save the one or more additional user inputs 4 so that they may be available to the user the next time the user logs in or otherwise accesses their profile 130 via a system component 3, 127, 146. Routines may include providing a selected product, good, service, offering, or promotion associated with the selected redemption/transaction option to the user. Routines may include receiving an input 4 from a customer requesting to end a routine, wherein a routine ends.",¶894]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Zanzot/Nam/Jha with confirming a amount of funds/credit received such as the specific total value/amount of credits received as taught by Sharp. The reason for this modification would be to ensure reliability of a financial transaction providing customer satisfaction and confidence to users of the financial transaction that their transaction can be trusted.
Regarding claims 7, 14, 20., Zanzot/Nam/Jha do not teach wherein confirmation further comprises verifying that a specific amount of resources have been transferred to a destination resource account, or that the specific resource amount exists in a source resource account. Sharp in the same field of endeavor teaches a system for facilitating exchanges such s financial exchanges between parties. Sharp teaches wherein confirmation further comprises verifying that a specific amount of resources have been transferred to a destination resource account, or that the specific resource amount exists in a source resource account.
[" In some embodiments, a user may log into a system kiosk 3 with the aid of a mobile device 96. For example, a user may, via the user interface 106, be presented with an option to send login information to the user's mobile device 96. In other words, if the user wishes to log into the system kiosk 3 using their cell phone number rather than by their email address, system account number, etc., the user may select a “Send PIN by SMS” icon (not shown), and type their phone number into a phone number prompt field using, for instance a touchpad associated with display means 109. In such an instance, the user may then press a “send” icon which may cause a one-time use password to be sent to the user's mobile device 96. The user may then speak aloud the one-time use SMS password received by their mobile device 96, or physically type the SMS password into a designated field provided by the system kiosk 3. In some embodiments, an MMS password may be sent to the user, which may include image data as shown in FIGS. 69-74, or even audio data as shown in FIG. 72. Image capture means 116, scanner means 102, and/or audio input means 103 may read the information sent to the user's mobile device 96 to confirm/verify the user's identity and authenticate access to a user profile 130. Such security measures may be used between various components of the system, including at various points of sale with participating vendors/entities 65. Routines of system components 3, 127, 147 may include receiving funds or credits in the form of payment data 10, and then counting or otherwise determining a value of the funds or credits received. The value of the funds or credits received may be in terms of a native unit (e.g., US dollars), or they may be converted by a system component (e.g., kiosk CPU 97, system website 127, or mobile device processor supporting a system mobile application 147) into system-based credit units. Routines may comprise determining a total value of funds or credits received. Routines may include counting funds or credits received to determine the total value of funds or credits received. Routines may include displaying one or more redemption or transaction options. For example, routines may include prompts to a system user 91, 92 requesting the selection of one or more types 72 of redemption options (e.g., a withdrawal, a deposit, a purchase, a conversion, a transfer, etc). Routines may include one or more checks to determine if a user has provided any inputs 4 which relate to selected redemption options (e.g., purchase data 9 or redemption data 64). In some embodiments, routines may include sorting various redemption and/or transaction options according to user preferences 63. In some embodiments, routines may include identifying favorite redemption options. In some embodiments, routines may involve receiving one or more additional inputs 4 with respect to various available redemption options. In some embodiments, the one or more additional user inputs 4 may change a visual display and/or arrangement of the redemption options. In some embodiments, if a routine receives one or more additional user inputs 4, the routine may save the one or more additional user inputs 4 so that they may be available to the user the next time the user logs in or otherwise accesses their profile 130 via a system component 3, 127, 146. Routines may include providing a selected product, good, service, offering, or promotion associated with the selected redemption/transaction option to the user. Routines may include receiving an input 4 from a customer requesting to end a routine, wherein a routine ends.",¶894]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Zanzot/Nam/Jha with confirming a amount of funds/credit received such as the specific total value/amount of credits received as taught by Sharp. The reason for this modification would be to ensure reliability of a financial transaction providing customer satisfaction and confidence to users of the financial transaction that their transaction can be trusted.


Relevant Art Cited By The Examiner

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2011/0208960  - System And Method For Secure Communications.
US 10,803,432 -  Systems And Methods For Automatic Triggering Of A Code Scanning Application By A User Application.

Applicant Remarks
Applicant’s arguments with respect to claims 1, 8 and 15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456